Citation Nr: 0527497	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-34 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran has post-traumatic stress disorder as a result of the 
in-service stressor, exposure to enemy attacks against 
ammunition and fuel supply points.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304(d), (f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that it found that 
new and material evidence had been associated with the claims 
file in connection with the claim for service connection for 
post-traumatic stress disorder (PTSD) since the initial 
denial of this claim on the merits in an August 2000 RO 
rating decision.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2004).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification under the VCAA is necessary and no further 
assistance on VA's part is necessary to develop facts 
pertinent to the veteran's claim. 

The veteran seeks entitlement to service connection for PTSD.  
He has contended that he should be service-connected for PTSD 
because he currently has PTSD as a result of exposure to 
several stressors that include the following:  (1) he saw a 
dead truck driver who committed suicide in April/May/July 
1971; (2) he saw a Viet Cong who had no arms or legs in 
February 1971; (3) he saw a Vietnamese woman who had been 
abused in the shower in June/July 1971; he was physically 
assaulted thereafter in retribution for reporting on the 
abused woman; (4) four soldiers threw a phosphorus grenade at 
a senior sergeant, but it burned them instead and killed 
three of them in September/October 1971; he still could 
recall the screaming; (5) his base went on red alert a couple 
of times as it was being hit hard by shells and rounds on 
December 20, 1970 and December 25, 1970; (6) he was 
physically assaulted for informing on a supply sergeant for 
black marketing goods to the South Vietnamese people in April 
1971; (7) he and a superior were on their way to a fuel depot 
when the fuel depot came under attack with incoming rounds in 
April 1971 at [Qui Nhon or Quang Tri]; (8) he witnessed an 
ammunition dump come under attack with incoming rounds on 
August 4, 1971 at [Qui Nhon or Quang Tri]; and (9) he 
maintained in general that his unit got hit several times 
during supply convoys. 

VA regulation 38 C.F.R. § 3.304(f) (2004) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2004); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

In regard to the first criterion, VA treatment records show 
that the veteran was initially diagnosed with PTSD in 
accordance with 38 C.F.R. § 4.125(a) in December 1998 by 
staff psychiatrist, Dr. A.K.  Treatment records show that the 
veteran is currently being followed for PTSD.  Thus, the 
first criterion has been met.

In regard to the second criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A.       § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

In the instant case, the DD Form 214 shows that the veteran 
served in the United States Army and his military 
occupational specialty was a heavy truck driver.  He was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.  
He served in the Republic of Vietnam from December 15, 1970 
to December 9, 1971.  Service personnel records show that 
during the veteran's tour of duty in Vietnam his principle 
duty was a heavy vehicle driver attached to the 359th 
Transportation Company.  

The foregoing evidence shows that the veteran was not awarded 
any medal or decoration that was indicative of combat status.  
These records also do not indicate that he participated in 
combat operations.  Thus, combat status has not been 
conclusively established by the objective evidence of record; 
therefore, credible supporting evidence that the claimed in-
service stressors occurred is necessary.   38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2004).  

In an October 2003 letter, the United States Armed Services 
Center for Unit Records Research (CURR) reported that Daily 
Staff Journals (DJs) submitted by the  
U.S. Army Support Command (USASC), Saigon (noted as the 
higher headquarters of the 359th Transportation Company for 
the period December 18-27, 1970) did not verify the shelling 
incidents described by the veteran.  CURR reported that 
extracts of a Senior Officer Debriefing Report submitted by 
the USASC, Qui Nhon, for the period February to May 1971, 
document attacks against Qui Nhon.  More specifically, the 
extracts revealed that ammunition operations were hampered by 
three enemy attacks in the Qui Nhon Ammunition Supply Point; 
one each in January, February, and April.  CURR further 
reported that the U.S. Army Crime Records Center had no 
record concerning an assault against the veteran.  With 
respect to the other stressors, CURR indicated that it needed 
more information.  

In April 2004, CURR reported that an Operational Report-
Lessons Learned submitted by the 63rd Maintenance Battalion 
for the period ending October 31, 1971 documented a sapper 
attack against the Quang Tri Combat Base Ammunition Supply 
Point on June 22, 1971.  CURR reported that it was unable to 
verify an attack against Quang Tri on August 4, 1971.  

In a letter dated August 5, 1971 from the veteran to his 
wife, he reported that the day before he had to drive his 
officer on a "road patrol."  He described that they went to 
a place called "the tank farm" when suddenly, a mile in 
front of them, there were three big blasts followed by 
another one.  He explained that gasoline was what was picked 
up at the "tank farm."  He maintained that "Charlie had 
hit [their] ammo dump again."  He related that "this time 
[his] vehicle was ready to roll [be]cause [they] where (sic) 
looking for them to hit the tank farm next."  He reported 
that the tank farm was not in fact hit which would have been 
fatal for him.  

The Board finds that of the claimed stressor events, there is 
corroborating evidence that the veteran was exposed to enemy 
attacks during his service in Vietnam.  While the dates do 
not necessarily correlate with the veteran's recollection, 
information provided by CURR does verify that multiple enemy 
attacks occurred in the area of an ammunition supply point at 
Qui Nhon and Quang Tri as the veteran described.  The August 
5, 1971 letter, written contemporaneous to the veteran's 
service, is also circumstantial evidence that the enemy 
attack against a fuel supply point described therein occurred 
and that the veteran witnessed this event.  Thus, the 
evidence is sufficient to establish that the claimed stressor 
of exposure to enemy attacks against ammunition and fuel 
supply points occurred.  The second criterion has been met.  

Additionally, as discussed by the Board at the outset of this 
analysis, the veteran is currently diagnosed with PTSD, which 
is based on stressor events that occurred during the 
veteran's service in Vietnam.  Consequently, all three 
criteria of 38 C.F.R. § 3.304(f) (2004) are met for a grant 
of entitlement to service connection for PTSD.  


ORDER

Service connection for post-traumatic stress disorder is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


